PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/459,764
Filing Date: March 15, 2017
Appellant(s): MARTINSON, KURT



__________________
Robert Hirning
Registration No: 59,215
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 01/29/2021 appealing from the Office Action mailed 10/06/2020.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2020from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-27 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20020107716 to Callahan et al. (hereinafter referred to as “Callahan”) in view of US 20010027481 to Whyel (hereinafter referred to as “Whyel”) and in further view of US 20180096414 to Iacono et al. (hereinafter referred to as “Iacono”).

(2) Withdrawn Rejection
Part I. 35 USC 112 Arguments
With respect to the previous rejection of claims under 35 U.S.C. 112, Appellant's arguments have been fully considered and are sufficient to overcome the previous rejection. 

(3) Response to Argument
Part I. 35 USC 103 Arguments
Appellant’s arguments received on 29 January 2021 have been fully considered, but they are not persuasive. 

Appellant asserts that Callahan performance of the scheduling an in-home repair based on communicating with a scheduling server is in direct conflict with the elements of the independent 



Appellant asserts on page 21 that the reference to the "Resource Cache Table 900" of Whyel does not provide a cache of availability information, but rather, provides a real-time, up-to-date list of resources that have been actually scheduled and allocated to reservations.  Further, appellant asserts that the "cache table" set up in Whyel is not pre-populated from estimated availability information as claimed, but merely tracks the resources tied to actual reservations that are being made-or have already been made-with the scheduling system. Examiner respectfully disagrees. The function of cache is to provide a short-term memory for frequently used data/information which is precisely what is done by both the instant application and the Whyel reference.  Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the appellant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition.  In this case, there is no special definition to the term cache or cache memory and the plain meaning is applied.  Whyel ¶89-90 discloses that each record of the Resource Cache Table 900 represents the available and reserved time slots for a given Resource on a given day.  Whyel performs similar functions as to the instant application where it has a populated cache data where it may recognize available minute slots within a 24-hour period which is illustrated by the 


Appellant asserts on page 22 that Iacono does not teach an estimated low-risk availability to perform the service within multiple time windows on a particular date based on this average time, and that the cached availability information is pre-populated from this information. Further appellant asserts that there seems to be a confusion between the delivery of a product, with the claimed service to accompany delivery of a product as one of ordinary skill in the art, and even consumers, would understand a significant difference between the amount of time needed to deliver a product, and the amount of time needed to perform a service that accompanies delivery-such as an installation or setup of a home appliance.  Examiner respectfully disagrees.  Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Callahan, as previously discussed, teaches the different time windows for delivery and/or installation (service) of an appliance based on geographical location of user and other information such as appliance model where these repair scheduling window is 

Appellant asserts on page 22 that the Office Action's rationale for combining Callahan, Whyel, and Iacono simply explains that it would be obvious "to have modified Callahan in view of Whyel's scheduling system where customers are able to request a repair service to an appliance," while accounting for Iacono' s "average amount of time for the courier to perform deliveries." Examiner respectfully disagree.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide.  The appellant does not claim what type of service is accompanied by the delivery of a product, and does not define the product as being an appliance.  Therefore the combination of Callahan Whyel and Iacono yield predicable results in accordance with KSR rationale and therefore teaches the claim limitations and prima facie stands.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        

Conferees:

/JONATHAN DURANT/Primary Examiner, Art Unit 3626                
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.a